 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllis-Chalmers Corporation and Trent Morrison. Case30-CA-3526April 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 28, 1976, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on June 17, 18, and 21, 1976, atMilwaukee, Wisconsin. The charge was filed on February19, 1976, by Trent Morrison, an individual. Complaintissued April 26, 1976, alleging that Allis-Chalmers Corpo-ration, herein called Respondent, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,by discriminatorily assigning Morrison onerous jobs indisproportionate numbers and suspending him for I daybecause of his union and/or protected activity. The answeradmitted the jurisdictional allegations but denied thecommission of any unfair labor practices. These allegationsand the answer frame the issues.All parties appeared at the hearing and were afforded fullopportunity to be heard and present evidence andI General Counsel filed a motion to correct transcript. I find therequested corrections warranted and they are granted by Order issuingsimultaneously herewith.2 Morrison testified concerning this incident in two different ways. Atone point it appears from the record that Fowler was unhappy withMorrison for some unknown reason, threatened to fire him for whateverthat reason was and simply added the notion that his father, even though hewas a steward, would not be able to prevent it. During later testimony.229 NLRB No. 61argument. General Counsel and Respondent filed briefs.'Upon the entire record, my observation of the demeanor ofthe witnesses and after giving due consideration to thebriefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, is engaged in theproduction of tractor castings at its facility in West Allis,Wisconsin. During the past calendar year, a representativeperiod, Respondent purchased and received at its Wiscon-sin location, goods valued in excess of $50,000 directlyfrom points located outside the State of Wisconsin.The complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDLocal 248, International Union, United Automobile,Aerospace & Agricultural Implement Workers of America(UAW), herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESMorrison's history of employmentTrent Morrison was hired by Respondent on April 2,1973, and employed in the cleaning room of the foundry,Department 1591 in the classification, casting chipper-production. He had been recommended to the Companyby his stepfather Nevers Pittman, an employee who laterbecame a steward.Morrison was initially assigned to work on the first shiftbut after a short period of time was transferred to thesecond shift and assigned to work under Foreman QuincyGill and Argie Fowler. Morrison testified that from thevery beginning Fowler took a disliking to him. His dislikewas manifested through Fowler's cursing him and watchinghim so closely that he could not leave his work station. Inan incident which occurred in 1973, Fowler approachedMorrison at his work station and told him that he wasgoing to fire him and added that his father was not going tohelp him.2Despite Fowler's attitude toward Morrison,however, it does not appear from the record that he wastreated any differently from the other employees withrespect to work assignments during the 3-month periodthat he worked for Fowler. Fowler testified, however, thatMorrison during this period failed to attain standard underRespondent's incentive plan but there is no indication thatMorrison was in any way reprimanded for low efficiency atthat time.Morrison stated that he thought Fowler had said that he was going to firehim because his father was a steward. I find that the former statement wasmade, rather than the latter, and is not violative nor evidence of unionanimus but merely recognition of the probability that the father would in alllikelihood attempt to save his son's job for him. Moreover, Morrisontestified that Fowler harassed him before he learned that Pittman was hisfather.372 ALLIS-CHALMERS CORP.On May 6, 1974, Morrison was transferred to thecoreroom of the foundry and assigned the classification ofcoremaker-production finish. His foreman was Jeff Anton-ic.On August 2, 1974, Morrison was discharged forexcessive absenteeism but was reinstated without loss ofpay or benefits following an arbitrator's decision that thedischarge was improper because the Respondent had failedto give Morrison and the Union proper notice thatMorrison's medical reasons for his absences were notacceptable, such notices being required by the contract.3Although Morrison had been working under Antonic atthe time of his discharge, upon reinstatement on August 1 I,1975, Morrison was once again assigned to the foundrycleaning room to work in the classification of castingchipper-production under Fowler and Gill, a job whichRespondent contends and General Counsel does notcontest is of like status and pay as the one he held whendischarged. Approximately six terminated employees havebeen reinstated at Respondent's plant following arbitrationbut none to the foundry other than Morrison. There is noevidence that Respondent discriminated against any ofthese other reinstated employees.The nature of the workThe type of work to which Morrison was assigned uponreinstatement required him to pick out for grinding variousparts from a large box delivered to his work station by aforklift truck. The box contained a mixture of differenttypes of castings, each requiring a somewhat differentgrinding operation to be made upon it on a stand grinder,after which handtools had to be used in order to reach themore inaccessible parts of the castings. After the grindingoperation was completed on the castings they were stackedon a pallet which was eventually removed by a forkliftdriver who then replaced the stacked pallet with anotherone to be similarly stacked by the employee.Production was covered by a Standard Hour IncentivePlan which allowed a specified length of time to grind eachtype of casting. Each operator was required to grind severaldifferent types of castings, and each casting had its ownspecific time allotment assigned to it for completion of thegrinding operation. Though the time allotment or standardassigned to each type of casting had been carefullycalculated and was the subject of the collective-bargainingagreement in effect at the plant, the operators hadpreferences as to the types of castings they wanted to workon, and found, for one reason or another, some types easieron which to make standard than others. If, based on thesestandards, an operator produced in excess of 108 percent ofI Although the arbitrator found in Morrison's favor, he noted that theevidence adduced at the hearing "raised serious questions about the medicaljustification for Grievants' absences."4 Respondent contends that the assignment was made by Gill alonebecause Fowler was not working the same shift as Morrison. Morrison andPittman testified that he was assigned to grinder 3 by Fowler. Respondentdid not offer company records into evidence to support its contention thatFowler and Morrison were on different shifts. I therefore credit Morrisonand Pittman with regard to this matter.I It should be noted that this statement, alleged by Morrison to havebeen made by Fowler in August 1975. is similar in content to the statementallegedly made in 1973 see fn. 2, supra. I credit Fowler that he did not makethat number of pieces he was expected to produce in an 8-hour day, he received incentive pay calculated on the basisof the number of extra pieces produced as translated intohours. An operator who produced over standard efficiency(108 percent) was said to be "making out." If he failed tooperate at 108 percent efficiency, he was considered to beperforming in a substandard manner, producing less than afull 8 hours' work per day, but nevertheless received aguaranteed hourly rate. Operators who consistently failedto meet the standard were subject to reprimand ordisciplinary action.Morrison's assignment to grinder 3When Morrison was reinstated in August 1975, he wasassigned by Fowler4to work on grinder 3, apparently withthe approval of Fowler's superior, Quincy Gill. About 2weeks after Morrison was back on the job, Fowlerapproached him at his work area and initiated a conversa-tion during which he stated that he was surprised to seehim, that Jeff had made a mistake, that he was going to gethim and that his father wasn't going to help him this time.5Fowler denied making this statement.General Counsel contends that, upon the reinstatementof Morrison, Fowler began to treat him differently than hehad prior to his termination. More specifically GeneralCounsel charges that because Morrison's father is asteward and because he was successful in obtaining afavorable decision from the arbitrator, including reinstate-ment and backpay, Respondent discriminated against himby assigning him to grinder 3, a machine upon whichGeneral Counsel contends it is difficult, if not impossible,to produce up to the standard required. Additionally,General Counsel further contends that Respondent dis-criminated against Morrison for the same reasons by themethod used to assign him jobs, by assigning him aninordinate number of tractor weights to grind, a particular-ly onerous item to work with, and through generalharassment, treating him in a disparate manner relative toother employees. Respondent contends that Fowler wasunaware of the arbitrator's decision providing for reinstate-ment of Morrison with backpay. I find Respondent'sposition untenable in light of employee Maye's creditedtestimony that, on one occasion following Morrison'sreturn, Fowler described Morrison as "the guy who got thebackpay." Fowler was aware of the arbitration case,decision and Morrison's reinstatement.Grinder 3As noted above, immediately upon reinstatement, Morri-son was assigned to work on grinder 3 where he remained,such a statement and if he said anything similar to it, I interpret it asmeaning that Fowler felt that Mornson was a substandard employee whonever should have been reinstated on the basis of what he. Fowler, felt was atechnicality and that. assuming Momson continued his substandardperformance, he would terminate him, and his father, Nevers Pittman,would not be able to save his job this time as the Union had done whenMorrison was terminated by Jeff Atonic. It should also be noted thatMorrison never filed a grievance over this alleged threat, never discussed itwith his fellow employees although he frequently discussed with them otherconversations which he had had with Fowler, and most importantly,Pittman could not recall Morrison discussing the threat with him. Under thecircumstances I cannot credit Morrison.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept for a few weeks, until April 1976. Although otheremployees were occasionally assigned to grinder 3 theyusually were, after a short period of time, reassigned toother grinders. Only Morrison remained on grinder 3 forany extensive period.Grinder 3 was referred to by Supervisor Quincy Gill ashis "punishment grinder."6According to General Counsel,grinder 3 had several unsatisfactory features connectedwith it that made it difficult and almost impossible to meetthe required production standard under the contract. Thusthere was testimony that grinder 3 had a smaller grindingwheel than grinders I and 2, no conveyor or hoist, and thearea in which its operator worked was so congested thatmaterial drivers delivering parts to be ground were unableto place these parts as close to grinder 3 as they could togrinders I and 2. Although the witnesses who offered thistestimony did not work on grinder 3 for more than a fewdays, they did work sufficiently close to it to be able toobserve the problems connected with its operation. More-over, they credibly testified that when they did work ongrinder 3 they could meet production standards on castingsother than weights, but when grinding tractor weights, theycould not meet the standard. This was because whereasgrinders I and 2 were specifically set up to handle tractorweights, grinder 3 was not. Thus, General Counsel'switnesses testified that the grinding wheels on grinders Iand 2 are larger, coarser, harder, and more long lastingthan those used on the other stand grinders. These wheels,since they are harder, maintain their width longer and aretherefore better for grinding tractor weights, in particularthe hook section of the weights. If the stand grinderscannot be used to grind the hook areas of the tractorweights because they are worn or for any other reason, theweights must be ground by hand. This cuts down onproduction and may result in the operator failing to meetthe production standard. Respondent concedes that grind-er 3 is different from grinders I and 2 but points out that atleast with respect to the size of the grinding wheels, grinder3 is the same as grinders 4 through 8. In this regardRespondent's witnesses testified that the size of the wheelmade no difference but when asked about the comparativesoftness of the stones, Respondent's supervisor of industri-al engineering stated that he did not know whether or notthere was a difference in this regard. I therefore creditGeneral Counsel's witnesses on this point because theyclearly demonstrated greater personal familiarity with theequipment in this respect than did Respondent's witnesses.Similarly, employee Maye testified that the fact thatgrinders I and 2 were operated in conjunction with the useof a conveyor whereas grinder 3 was not so equipped, madeit impossible to meet the production standard on grinder 3when tractor weights were being ground because withoutthe conveyor the operator had to hand-carry the weights,and the walking time thereby made necessary for theoperator on grinder 3 cut down significantly on his actualgrinding time and therefore his production. Moreover, theconveyors could hold more weights than could the tablesused on grinders 3 through 8 so that there was lessinterruption in production for operators of grinders I and6 Employee Maye credibly testified that when he was transferred to thefirst shift, he requested that he be assigned to operate grinder 3 because2. It was not until Morrison was about to be transferred inApril 1976 that grinder 3 was equipped with a conveyor.Although Respondent's witnesses testified that the pre-scribed method for running tractor weights does not callfor the use of a conveyor, I find this argument of littlemoment inasmuch as operators did in fact use theconveyors when available and did thereby improve theirproduction. In this respect I find that operators of grindersI and 2 were benefited by the use of the conveyor andoperators of the other grinders were relatively inconveni-enced by the lack thereof.Similarly there was testimony from several of GeneralCounsel's witnesses that grinder 3 was inferior to grinders Iand 2 because the former did not always have a crane atthe operator's disposal, whereas the latter did have thisconvenience to aid the operator in lifting the 60- to 80-pound tractor weights from the bottom of the box in whichthey were delivered thus making handling easier. As wasthe case with regard to the use of the conveyor, I findRespondent's contention that the procedure for runningtractor weights does not provide for the use of a hoist to beirrelevant, since it was the practice of the grinder operatorsto use hoists when available and the use of them wasclearly a convenience. Likewise I am convinced by thetestimony of General Counsel's witnesses that grinder 3was inferior to grinders I and 2 with respect to theavailability of adequate air pressure and space in which towork. The supply of air pressure is indispensable to anyemployee attempting to meet standard because inadequateair pressure adversely affects the speed with which thegrinding can be done. Grinder 3 does not have full airpressure when grinder 2 is in use. None of the othergrinders have similar problems. Similarly the spacesaround grinders I and 2 are adequate to permit the properpositioning of boxes of parts, whereas the forklift truckdri-vers have difficulty positioning the boxes of parts for theoperators of grinders 3 through 8. This is because thecramped service aisles at grinders 3 through 8 necessitateadditional waiting for parts to be delivered and require anexcess of walking for the operators of grinders 3 through 8to get from their box of parts to their grinder, then to theirpallet with a consequent loss of incentive working time forboth reasons. This is particularly true where the parts beingground are the heavier ones such as tractor weights.Though Argie Fowler testified on behalf of Respondentcontrary to General Counsel's witnesses that boxes of partscould be placed equally close to the operators of grinders 3through 8 as to grinders I and 2, I credit those neutralemployee witnesses called by General Counsel.From the testimony of the witnesses called by GeneralCounsel it seems patently clear that grinders I and 2 are farsuperior to grinder 3 and that the testimony of employeesMaye, Knox, and Stark prove conclusively that it isimpossible for an employee to meet standard on grinder 3if he is working on tractor weights alone. Similarly, thetestimony to the effect that Supervisor Gill referred togrinder 3 as the "punishment grinder" is credited, for Ibelieve that management was aware of its drawbacks. Thetestimony is not so clear as to the relative superiority ofgrinders I and 2 were already in operation. To this request Gill replied thathe was "too good a man," that grinder 3 was his "punishment grinder."374 ALLIS-CHALMERS CORP.grinder 3 as compared to grinders 4 through 8 althoughemployee Maye testified that grinder 3 was less crampedfor space than some of the others and was a better machinethan grinders 4 and 5. Employees Maye and Stark wereassigned to grinder I and employee Knox to grinder 2.Morrison worked on grinder 3 and an employee namedBoyd worked on either grinder 4 or 5. The record does notindicate who was assigned to the other four grindersalthough each employee is assigned to a particular grinder.Grinders 7 and 8 were broken down for at least a part ofthe time.Although the record reveals that Maye, Stark, and Knoxmet the standard of production on grinders I and 2 andMorrison never succeeded in meeting the standard, itcannot be concluded that it was solely because grinder 3was inferior that Morrison failed to make standard becausethere appears little or no difference between grinder 3 andgrinders 4 and 5, upon which Boyd was employed, andBoyd successfully met the standard on many occasions.Moreover, Stark, the grinder with the highest efficiency,testified that although he could not make out on grinder 3if he worked solely on weights, he could make out if heworked on castings other than weights. Since, according todocumentation in the record, Morrison did not work onweights for some 10 weeks after his assignment to grinder 3on August 11, I find such assignment to be nondiscrimina-tory. From the totality of testimony, I also conclude thatthe grinder assigned to Morrison upon his return to work inAugust 1975, although inferior to grinders I and 2, was notnecessarily inferior to grinders 4 through 8. I1 also find thatMorrison's assignment to grinder 3 was not the sole reasonfor his failure to meet the standard requirements becauseemployee Boyd was successful in making standard ongrinder 4 or 5 which I have found equally inferior togrinders I and 2. The cause of Morrison's failure to makestandard must, at least in part, be found elsewhere,particularly since it was quite possible to make out ongrinder 3 when grinding castings other than tractorweights.Tractor weightsGeneral Counsel contends that Morrison's failure tomake standard is not only the result of his being assignedto work on grinder 3 but a combination of factorsincluding his assignment to grinder 3, Fowler's discrimina-tory means of assigning jobs to Morrison, plus theinordinate number of tractor weights assigned by him toMorrison. The grinding of tractor weights, in and of itself,General Counsel contends, is an onerous job and thetestimony offered by witnesses tends to support thiscontention. Thus, the tractor weights weigh, on theaverage, 68 pounds whereas other items ground by thestand grinders are much lighter; lift arms for exampleweigh 20 to 30 pounds. If a grinder has the use of a hoistand conveyor as did the operators of grinders I and 2, thejob is considerably less onerous and therefore it is easier tomeet the standard. This, in part, accounts for the ability ofStark and other operators of grinders I and 2 to meetstandard. The story is different, however, where theoperators of grinders 3 through 8 are, as noted above,working without these conveniences. The record is repletewith testimony that the employees find these particularpieces far more difficult to work with than the smallerpieces and have trouble meeting the standard. I so find.General Counsel contends that Fowler assigned jobs toMorrison in a discriminatory manner, by assigning him aninordinate number of tractor weights as compared to otherless onerous jobs. There is little doubt that Fowler had fullauthority to assign whatever jobs he wished to whateveroperator he chose without his decisions being questioned.He was admittedly in such a position of authority that hecould, in fact, accomplish the discriminatory result attrib-uted to him by General Counsel if he chose to do so. Onthe other hand, he could also assign work in such a way asto make certain that each of the grinders working underhim received a relatively equal number of difficult or easyjobs, and these figures would be reflected in the companyrecords made available as exhibits at the hearing. If,however, Fowler's primary consideration was increasedproduction without regard to either discriminatory motiva-tion or equalization and fairness in assignment, the patternof assignments would not necessarily or conclusively provethe existence of either subjective consideration. Thus,Fowler might determine that although one job is far moredifficult than another, and it would be unfair to assign it ininordinate numbers to one employee rather than toanother, he might nevertheless choose to do so if in hisconsidered judgment, greater production would result.Similarly, Fowler might reason that an employee incapableof meeting the standard on any job assigned, might just aswell be given the more onerous tasks since, as no loss ofproduction would result, the more able employees wouldbe rewarded by being assigned fewer onerous tasks and theless able employees might thereby be induced to try harderto meet standards on the easier jobs if they were madeaware that failure to make standard on the easier jobswould result in their being assigned more onerous jobs.Any or all of these motivations could determine the basisupon which a foreman might assign jobs, given theauthority which Fowler possessed.Tractor weights are considered by Respondent to be apriority piece and every effort is made to see thatproduction of tractor weights takes precedence over theproduction of other pieces. Unhappily, the employees, asnoted above, consider the job of grinding tractor weightsone of the least desirable assignments and while manage-ment emphasizes the necessity of pushing the production oftractor weights to meet the required quota, the employeesappear to do whatever they can to avoid grinding thesespecific pieces. The result of this dichotomy of interests is acertain amount of jockeying between lower management,Fowler, attempting to implement Respondent's program,and the employees, who avoid, where possible, the moreonerous tasks. Thus, whenever an employee reporting towork finds that the box that has been left next to hisgrinder by the previous shift contains a large number oftractor weights, he will switch boxes in order to obtain abox containing fewer weights. Employees switch boxes,according to credited testimony, as often as they can "getaway with it." Admittedly, the employees switch boxesonly when Fowler is not around. Fowler, however, if henotices employees working on other pieces when tractor375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweights have to be done pulls those boxes and replacesthem with boxes containing tractor weights. He frequentlydoes this as a matter of course in order to get the prioritywork done first, not simply because an employee hasswitched boxes. With regard to this matter, GeneralCounsel contends that Fowler was in the habit ofpermitting other employees to switch boxes while discrimi-natorily keeping Morrison from doing it. Employee Knoxtestfied, however, that Morrison seldom attempted toswitch boxes because, in his opinion, it would not havedone him any good since he would be back on weightsagain as soon as Fowler saw him working on somethingelse. But Knox also testified that on occasions he wouldhave other pieces taken away from him by Fowler andgiven weights to grind. This, according to Knox alsohappened to other employees. He testified also thatsometimes there was nothing to work on but tractorweights and on other occasions he would work on tractorweights though other pieces were available because heknew they had to be done, that tractor weights werepriority pieces.When an employee finishes grinding a box of parts, heusually searches out another box containing the easierpieces to work on and, if he is not assigned a specific job bythe foreman, he is permitted to choose his own work in thismanner. All of the employees are free to choose their ownwork if there is nothing of a priority nature which musttake precedence. Knox noted, however, that wheneverMorrison attempted to choose his own work, he wouldinvariably be assigned tractor weights by Fowler. He statedthat this had not always been the case but that he firstnoticed Fowler's disparate treatment of Morrison in lateNovember after he, Knox, returned from an extendedleave. Knox also testified that beginning in late November1975, Fowler and Knox engaged in frequent and loudarguments during which Fowler criticized Morrison's lackof production and absenteeism and Morrison, in turn,objected to his being assigned weights to grind. Thedocumentary evidence, in so far as it bears on Knox'stestimony concerning these arguments between Fowler andMorrison, indicates that although Morrison returned towork on August 11, 1975, he was not assigned to work ontractor weights until pay period 45, October 27 throughNovember 2, 1975. During this 10-week period runningfrom August II through October 27, 1975, despite the factthat Morrison was assigned none of the onerous tractorweights to grind, he nevertheless failed to meet theproduction standard as required even once and averagedover the period little over 50 percent efficiency. It is clearfrom the testimony and supporting documentation, then,that if Morrison was in fact the victim of disparatetreatment, involving the assignment of onerous tasks, suchtreatment did not occur, at least until Morrison was backon the job for 10 weeks and had been completely free ofsuch assignments for that period of time. Also, it should benoted that from August 11, 1975, until February 22, 1976,when he filed the instant charge, Morrison was responsiblefor only 6 percent of the total production of the tractorweights in question whereas Stark, Maye, Boyd, and Knoxproduced 24 percent, 20 percent, 16 percent, and 8 percent,respectively. I find then, that at least during the first 10weeks of reemployment, Morrison was not disparatelyassigned more onerous tasks than other employees.Morrison himself testified that on occasions he askedFowler if he could choose his own jobs. Fowler on one ofthese occasions commented that Morrison was there towork, not to play games, and that Fowler would choose thejobs for Morrison. When Morrison and Fowler discussedMorrison's low efficiency, Morrison blamed it on theassignment of weights. Fowler, however, told Morrisonthat he was walking around too much and that this was thereason for his low efficiency.There seems little doubt that Morrison was the victim ofdisparate ill treatment. His testimony that Fowler madehim restack his work because "it was not pretty enough"and on other occasions sent back work to be reworkedafter it had passed inspection is credited and lendscredence to the allegation that Morrison was also discrimi-nated against by the assignment of an inordinate numberof onerous jobs. The question remains, however, when andfor what reason was Morrison the recipient of suchtreatment.General Counsel, in support of its allegation concerningthe assignment of an inordinate number of onerous jobspoints out that during pay periods 7, 8, and 9 in February1976, Morrison worked 78.25 percent, 51.25 percent, and86 percent of his total working time, respectively on tractorweights while the other operators worked a far lesserpercentage of their time on this type of work. From thiscold data it would appear rather conclusively that for onereason or another Morrison was, in fact, assigned to workon the tractor weights a greater part of his working daythan were the other grinder operators during the periodFebruary 2, 1976, through February 20, 1976. But granting,arguendo, that such assignments were disparately made, asimilar evaluation of the assignments made during theprevious 3 pay periods indicates that during pay periods 4,5, and 6 covering the period January 12 through February1, 1976, Morrison worked only 29 percent, I percent, and48 percent of his working day on tractor weights. Duringpay period 4, employees Boyd and Knox spent 58 percentand 43 percent of their time on tractor parts compared toMorrison's 29 percent. During pay period 5, Stark andMaye spent 90 percent and 19 percent of their timegrinding tractor weights, while Morrison spent only Ipercent of his time at such work. Suddenly in pay period 6,the percentage of time spent by Morrison on grindingtractor weights dramatically increased from the 1 percentin pay period 5 to 48 percent in pay period 6, while Maye,Stark, and Knox spent 22 percent, 38 percent, and 12percent, respectively, on the onerous job in question. Itwould appear that if Respondent or one of its officerssuddenly decided to make life difficult for Morrison byhaving him assigned an inordinate number of tractorweights, the decision and implementation of that decisionoccurred during pay period 6, that is, between January 26and February 1. By pay period II, the first week in March,Morrison was spending 100 percent of his working timegrinding tractor weights. Since Respondent is clearlyconcerned with production efficiency as evidenced by the44 warning notices issued to its employees documented inthe record, the question cries out for explanation as to why376 ALLIS-CHALMERS CORP.Respondent should insist in January and February 1976 onMorrison spending an even larger proportion of hisworking time grinding tractor weights when over a periodof months it must have become apparent to everyone thatMorrison was unable or unwilling to meet the standard.Fowler's testimony that he treated all employees equallyinsofar as assignments are concerned is credited for theearly months of Morrison's reinstatement. I further find,however, that in late January or early February 1976,Fowler did, despite his denials, undertake a campaign ofharassment against Morrison by assigning him a grosslyinordinate number of onerous jobs, namely the grinding ofno. 26-788100 tractor weights. Where testimony of neutralemployees concerning incidents in support of this allega-tion was offered without context as to time, the incidentsdescribed are deemed to have occurred in this latter periodof Morrison's reemployment, and is so credited, largelybecause documentation in the record supports the conclu-sion that the assignment of an inordinate number of tractorweights did not occur until Morrison was back on the jobfor several months.Morrison's production and relationship with FowlerAs noted above, from August 11, 1975, until October 26,1975, Morrison was assigned no tractor weights to grindand despite this fact failed to make out or even produceover 87 percent of efficiency. During this period heaveraged approximately 52 percent of efficiency. Hissupervisor, noting his low production and his very frequentabsences from his work station, asked on several occasionswhy "he was walking," that is, why Morrison was awayfrom his machine. On these occasions Morrison wouldreply that he was going to the men's room. Fowler testifiedthat every time he turned his back, Morrison would begone.7Other witnesses testified to the fact that Morrisonwas frequently away from his work station and that Fowlerberated him numerous times because of it. Fowler furthertestified that he talked to Nevers Pittman, the steward andMorrison's father several times to see if together they could"rehabilitate" him to increase his efficiency. Pittmanacknowledged that this had occurred and though hepromised Fowler that he would help try to bring upMorrison's efficiency, he was unable to do anything aboutMorrison's failure to produce or about his wandering awayfrom his machine, primarily because he was busy with hisown duties. When Fowler counseled Morrison to remain athis work station, he neither received a reply from Morrisonnor any later indication of improvement either in efficiencyor in his work habits.On November 12, 1975, Fowler sent Morrison a writtenwarning, reminding him of an earlier verbal warning7 I credit Fowler's testimony that Morrison was frequently away from hiswork station and for that reason Fowler watched him more closely thanother employees. Based on these findings, I conclude that Fowler's closerobservation of Morrison was legitimately work related, not harassmentallegedly in violation of the Act.s The records indicate that Momson production efficiency during the 3previous weeks had been 41 percent, 60 percent, and 66 percent.9 Contrary to this contention, Respondent issued warnings to a largenumber of employees for failure to produce efficiently and disciplinedseveral of them severely.i0 I interpret this statement to mean that Fowler intended to continue toconcerning his low production efficiency, noting Morri-son's subsequent failure to improve and warning himfurther that continued low efficiency could result indisciplinary action, possibly a layoff based on his inabilityto produce. On November 17 Fowler followed up hiswritten warning to Morrison with a note to FoundryForeman Olson in which he stated that Morrison had beengiven both verbal and written warnings about his lowproduction but that his efficiency had gone down anyway.8Fowler advised Olson that Morrison had been working onthe same type of castings on which other employees hadbeen making out successfully. He stated that it seemed tohim that Morrison did not want to make out and drewOlson's attention to the fact that Morrison had been goingto the nurse just about everyday and concluded, "The manjust walks around." Meanwhile, when Morrison receivedthe written warning from Fowler on November 12, hecontacted Pittman and complained about it. The result wasthat a grievance was filed November 14 in which Morrisonclaimed that his low efficiency was not always his faultbecause the foreman was requiring him to do excess workon each piece. The grievance charged Respondent withprejudice against Morrison on grounds that other employ-ees in the department were not required to produce 100percent efficiency while Morrison was threatened withlayoff unless he met the standard.9Shortly after Morrisonfiled the grievance, Fowler returned a copy to Morrisonand stated, "These monkey ass grievances ain't going tohelp you none because it just shows the company howmuch I want my job." 10 Morrison's grievance was rejectedon November 24 on grounds that his foreman was notrequiring him to do excess work, the pieces assigned to himwere the same as those assigned to other employees" whowere able to meet standard while performing the samework, and Morrison too would be required to meet thesame standard demanded of other employees.t2Mean-while, on November 18 General Foreman Olson, on thebasis of Fowler's communication, made the decision toassess a 1-day disciplinary layoff for low efficiency againstMorrison. The official disciplinary notice was placed inMorrison's file on November 20. At this time Morrison wasproducing at 74 percent efficiency while Stark, Maye, andBoyd were producing at 140 percent, 151 percent, and 179percent efficiency. Production of the onerous tractorweights by Stark, Maye, Boyd, and Morrison during thisperiod were 782, 426, 613, and 114 respectively.'3Employ-ees Towsend and Butler, not otherwise involved in thiscase, produced 256 and 295 tractor weights, respectively.Thus, even taking into account the fact that Morrison wason disciplinary layoff November 18, it appears that he wasunderproducing while not disparately overburdened withtractor weight assignments. I conclude from these facts thatinsist that Momson produce up to standard, and Momrrison's propensity tofile grievances would not keep Fowler from persisting in pressuringMorrison to produce.it No documentation was offered by Respondent or General Counsel toprove or disprove this assertion as it refers to this period of time.12 This grievance was not processed further.13 From September 22, 1975, through mid-November. Knox was onleave and according to Fowler's credited testimony. Momson operatedgrinder 2. Though operating one of the better grinders, Momson still failedto make standard. It is also of note that Morrison was offered theopportunity to operate grinder I but declined the offer.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe I-day suspension assessed against Morrison was basedon his failure to produce efficiently and not for reasonsviolative of the Act.With Morrison's continued failure to make out on thestand grinders, Pittman requested that Fowler transferMorrison to the production line to work on transmissionsto see if his production efficiency might increase. Fowleragreed and both Pittman and Fowler instructed Morrisonon the operation. Morrison worked in this area 3 days butfailed to make production, evidently because of inexperi-ence with the work. On the third day, following a nearaccident involving one of the 3,000 pound castings almostfalling off the conveyor, Fowler took Morrison off the joband put him back onto the standup grinder. According toFowler neither Pittman nor Morrison objected whenFowler decided to take Morrison off the transmissions.General Counsel points to Fowler's decision to transferMorrison from the transmission line back to the standgrinders as an indication of animus. However, it appearspatently clear that since Fowler need never have offeredthe transmission job to Morrison in the first place and didso only at the behest of Pittman, he did so in order to helpraise Morrison's efficiency and returned him to the standgrinder job only after he failed to work out on thetransmission line. If Fowler bore Morrison animus at thistime, he would never have transferred Morrison to thetransmission line initially. On the contrary, Fowler'sseveral attempts at obtaining Pittman's cooperation intrying to rehabilitate Morrison and his agreeing atPittman's request to try Morrison on the transmission lineconvinces me that, at least at this time, Fowler bore noanimus toward Morrison either because Pittman was hisfather or because he won the arbitration case againstRespondent. Fowler by mid-November had been aware foryears that Pittman was Morrison's father and not onlynever took any action against Morrison before but seemedto get along and cooperate with Pittman to benefitMorrison whenever possible. He certainly demonstrated noanimosity toward Pittman so I can conceive of no possiblereason why he should bear Pittman's son ill will because heis his son while bearing no apparent ill will toward Pittman.Similarly, if Fowler was concerned with the reinstatementof Morrison following his winning of the arbitration award,14 In late December an incident occurred which General Counselcontends proves both animus on the part of Fowler toward Morrison anddiscriminatory motivation. Maye credibly testified to the occurrence of thisincident generally as follows: Fowler approached Maye in the lunchroomcafeteria toward the end of the shift and initiated a conversation with himby asking him if he had made out yet. Maye replied that he had, whereuponFowler suggested that Maye could bring up his production even further.Maye, who was chipping at the rate of 10 hours per night, suggested that ifhe increased his production the Company might cut the price on the job.Fowler then opined that Maye and Stark were the only employees whocould make so many hours. At this point Maye asked Fowler if he read "TheTrouble Shooter," a newsletter, distributed by a certain group of employeeswho call themselves the Trouble Shooters. Fowler then stated that JimAllison, a metallurgist, regarded by Maye as a member of management, hadcome down to the foundry "to see who that Dulberger guy was." Mayeidentified Dulberger as the probable publisher of "The Trouble Shooter."Fowler continued the discussion by stating that the Company was going toset a trap for Dulberger and that he was going to walk right into it. What thetrap was or precisely why it was being set for Dulberger, is not clear fromMaye's testimony. The implication is, however, that it probably hadsomething to do with an article appearing in the newsletter which Allisonand Fowler found objectionable. Maye testified with regard to thishe would certainly have manifested his animosity whenMorrison was first reinstated on August 11. Instead, as lateas mid-November he continued to try to find means to helpMorrison meet standard, either by transferring him or byseeking to get his father to convince him to increase hisproduction. Where the Fowler/Morrison relationship wasmarked by friction, it invariably reflected Fowler's dissatis-faction with Morrison's inefficiency or the latter's dissatis-faction with his assignments which I find at this point intime, mid-November, to have been fair and equitable.The week following Morrison's I-day layoff his produc-tion increased from 74 percent the week previous to 94percent, a mark he had never before attained and which henever quite equalled thereafter. The increase in Morrison'sproduction during this week is all the more remarkablewhen considered in light of the fact that he produced 251tractor weights, more than he had ever produced up to thattime. The following week, however, his production efficien-cy once again dropped to 64 percent, less than half theproduction efficiency of Stark, Maye, or Boyd whosemarks were, respectively, 136 percent, 131 percent, and 139percent. During this week these three employees produced477, 324, and 750 of the onerous tractor weights respective-ly while Morrison produced 21. Comparing Morrison'sproduction efficiency during pay periods 49 and 50 withthat of the other named employees, and comparing his ownproduction efficiency during these 2 weeks, one with theother, and taking into consideration the type of jobs theyworked on, the conclusion is unavoidable that Morrisonwas capable of producing at far greater efficiency than hedid, regardless of the types of castings he worked on, butfor one reason or another refused to produce enough tomeet standard. This was certainly as clear to Fowler as it isto anyone analyzing this record.During the period December 8 through 14 Morrison wasassigned a relatively large number of tractor weightsthough far fewer than Maye, Boyd, or Knox. Neverthelesshis production efficiency for that period was 83 percent, histhird highest production since his reinstatement. The othergrinders efficiency production ranged from 126 percent to168 percent for that period. Morrison then took off fromDecember 15, 1975, through January 4, 1976.'4 When hereturned to work, he produced at 64 percent of efficiencyconversation, "We did get on the subject of people making out, and in otherwords, troublemakers in the foundry area. We discussed a few of them. Someof which was-John Pip and Trent Morrison." Fowler identified Dulbergeralso in terms of his having trouble making out and stated that the Companywas going to get rid of a few guys, implying Morrison and Pip andmentioning Dulberger by name. General Counsel appears to argue thatRespondent was discriminatorily motivated when it threatened to get rid ofMomson and Dulberger because the former was a son of a steward who hadbeen successful in winning his arbitration case, reinstatement and backpaywhile the latter was the author of a newsletter critical of management and anactivist who espoused the cause of labor and openly discussed walkouts andother union related matters. My analysis of the conversation, however,convinces me that not withstanding the historic place which the term"troublemaker" has held in unfair labor practice cases since the passage ofthe Wagner Act, its usuage in this particular conversation, referred to thoseemployees such as Dulberger, Pip, and Morrison, who consistently failed orrefused to make standard. Maye so testified when he stated, "We did get onthe subject of people making out, and in other words, troublemakers in thefoundry area." Maye's description of the conversation clearly indicates thatthe main theme that ran through it was the failure of certain employees tomake out and that these individuals were considered troublemakers. Thatone of them was publishing a newsletter critical of management and another378 ALLIS-CHALMERS CORP.the first week back, the week of January 5-11 whileproducing among other castings, 221 tractor weights; 81percent of efficiency during the week of January 12-18while producing 163 tractor weights: and an extremely low46 percent during the week of January 19-25 whileproducing only five tractor weights among the several typesof castings he was assigned to grind. On January 27Morrison received another written reprimand for ineffi-cient production. The steps that had been taken in an effortto have him increase his production were outlined in it, andit was noted that since none of the steps taken had beensuccessful, additional disciplinary action would be takenagainst him at some future date. The written reprimandwas signed by Fowler.On January 27, the date of his written reprimand,Morrison filed another grievance in which he complainedthat he was unfairly treated because he had been told tochip castings from a box other than the one located at hisworking station. According to the grievance, Mc'rrison thenasked that the box be moved to his working station so thathe could work on the pieces contained in it but the foremanrefused his request. He noted that in order to work on thepieces, he had to hand-carry them back to his work station.Morrison complained that other employees were notrequired to hand-carry castings in this manner and impliedthat he was the object of discrimination. The superinten-dent's decision on this grievance noted that Morrison hadbeen assigned to grind weights but that he wanted to workon lift arms. Fowler requested Morrison to move to thegrinding station where the weights were located butMorrison insisted on carrying the castings back to themachine on which he was working. It is not clear from thetestimony or the exhibits precisely whose position wascorrect but it is clear that once again there was frictionbetween Fowler and Morrison with regard to workassignments on January 27. This was payroll period 6during which, according to the records, Morrison producedat 71 percent production efficiency and produced 123tractor weights, as compared with 362 for Stark, 97 forMaye, and 92 for Knox. Although the records do notindicate that Morrison was particularly overburdened withassignments of tractor weights during this week, thetestimony reflects that friction between Morrison andFowler was excessive. Whether the excessive friction wasthe result of Morrison's 46 percent productivity the weekbefore or his filing of the grievance on January 27 cannotbe ascertained with certainty, at any rate, no immediatereaction to Morrison's grievance was evident during theperiod following its filing. Thereafter during pay periods 7,had won a case in arbitration was coincidental to the determination to getrid of those who refused to produce. John Pip was one of those named byFowler as a troublemaker of whom the Company would rid itself and thereis no evidence that he was involved in any protected activity. He was simplyidentified as a nonproducer. Finally, Maye testified that when hecomplained to Fowler that Dulberger was bothering him and interferingwith his production by insisting on engaging Maye in conversations aboutunion related matters, Fowler had Dulberger transferred, not to apunishment grinder or some other more onerous work but to a machinewhere he was subsequently able to meet production standards, thussatisfying Maye who was no longer bothered. Fowler who obtainedadditional production and Dulberger who was satisfied because he wasmaking out. It appears certain that if Respondent were motivated byanimus, it would have handled the situation differently.8, and 9, February 2-8, 9-15, and 16-22, respectively,Morrison produced at the efficiency rating of 61 percent,77 percent, and 43 percent. During these periods heproduced 328, 216, and 254 tractor weights, respectively,more than anyone else during the first two of these periodsand the third highest number produced by any employeeduring the third week.In analyzing all of the figures contained in the documen-tation offered as exhibits, I find that Morrison was notdiscriminated against with regard to onerous work assign-ments until late January or early February 1976, and thatat that point in time he was assigned an inordinate numberof tractor weights to grind. The reason for the suddenheavy assignment of onerous work at this time is notcertain but in all probability it reflected Fowler's total lossof patience with Morrison's refusal to meet the productionstandards when assigned the same kind of work as otheremployees, particularly during the weeks immediatelypreceding these assignments. Whether Morrison's apparentploy of filing a grievance 5 whenever he was reprimandedfor failing to meet production standards was part of theconsideration behind the onerous work assignments is notclear from the record nor did General Counsel allege orargue that this was a basis for the alleged discriminatoryassignments of work. Moreover, the record reveals thatdespite Fowler's notice of January 27 that he would receiveadditional discipline for failure to produce, the record doesnot reveal that additional disciplinary action was evertaken against Morrison. Rather, on April 5, 1976, Morrisonwas transferred to the shaker conveyor line where he is nowfree to work on castings other than tractor weights.Respondent's attempt at solving the problems of Morrisonand the tractor weights by transferring Morrison to theshaker conveyor line reflects a genuine desire to reach anequitable solution to which neither Morrison nor GeneralCounsel apparently objects.ConclusionGeneral Counsel contends that Morrison was discrimi-nated against in the manner fully discussed above becausehis father was steward and because he won an arbitrationaward, reinstatement, and backpay. But Morrison testifiedthat Fowler was harassing him long before he knew thatPittman, the steward, was his father. Additionally therecord reveals no animosity on the part of Fowler or anyother member of management toward Pittman himself, soit is difficult to grasp General Counsel's theory thatRespondent should discriminate against Morrison becausePittman is his father, yet show absolutely no animosityi1 According to the testimony of Nevers Pittman, Fowler, on February23 told Pittman, "You are all going to get into trouble filing these chickenshit grievances." This testimony was offered by Pittman following examina-tion by General Counsel concerning the filing of a grievance the previousNovember. The statement was not placed in any context whereby thesubject matter would normally have been discussed. No grievance, as far asthe record shows, had been filed since January. about a month before, andno foundation laid for why Fowler, might, suddenly, out of the blue, makesuch a threat. If Fowler did, in fact, make such a statement on February 23,he must have been referring, not to a grievance but to the charge in theinstant case, which was filed on February 19 and served on Respondent,February 23. the date of the alleged threat. This threat is not, however,alleged in the complaint and occurred, as did the filing of the charge.subsequent to the alleged discriminatory assignments.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward Pittman himself. Finally, the record reveals apositive attempt on the part of Fowler to enlist Pittman inan attempt to rehabiliate Morrison, action certainly at oddswith General Counsel's theory concerning animosity basedon the father-son relationship. For these reasons I rejectGeneral Counsel's contention that Respondent discrimi-nated against Morrison because of his relationship toPittman.General Counsel's contention that Respondent discrimi-nated against Morrison since August 19, 1975, by discrimi-natorily assigning him onerous jobs in disproportionatenumbers and suspended him on November 18, 1975,because he won the arbitration award is likewise rejectedsince as noted above, Morrison was not, in fact, assignedonerous tasks in a disproportionate number until lateJanuary and February 1976, 5 months after his reinstate-ment. If, as General Counsel contends, Respondent heldMorrison's victory in arbitration against him, the animosityreflected by the assignment of the onerous jobs would havebecome evident immediately upon reinstatement or shortlythereafter. I find that the suspension of November 18 was alegitimate disciplinary action taken against Morrison16 Testimony of employee witnesses indicate that Fowler favored thoseemployees who produced and manifested ill feelings toward those who didnot.1" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,because of his record of consistently low production andthat the heavy and disproportionate assignment of tractorweights in late January and February had nothing to dowith the arbitration hearing but was the result of Morri-son's substandard working habits, his consistent andpersistent failure to meet production standards and thepersonal animosity between Fowler and Morrison engen-dered as a result thereof.'6Similarly, I find that otherincidents of harassment of Morrison by Fowler were theresult of this same personal feeling of animosity, a type ofwork related animosity which Fowler not infrequentlymanifested against other employees.In my opinion General Counsel has failed to show byevidence, fact, or inference any causal connection betweenthe assignment of onerous tasks to and disciplining ofMorrison on the one hand and his union and/or protectedactivity on the other. Accordingly, I shall recommend thatthe charge in the instant case be dismissed because Icannot find by a preponderance of the evidence that theallegations contained in the complaint are supported. I sorecommend.17conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order, and all objections thereto shall bedeemed waived for all purposes.380